DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (US 20090135125).

    PNG
    media_image1.png
    446
    482
    media_image1.png
    Greyscale

Regard to claim 1, Park discloses a display device comprising: 
first and second gate lines GLn/GLn+1 extending in a first direction; 
first and second data lines DLn/DLn+1 extending in a second direction and crossing the first and second gate lines; and 
a first horizontal pixel row including first, second, and third sub-pixels P1-P3 sequentially disposed in the first direction, 
wherein 
the first sub-pixel P1 is connected to the first gate line GLn and the first data line DLn, 
the second sub-pixel P2 is connected to the second gate line GLn+1 and the first data line DLn, and 
the third sub-pixel P3 is connected to the first gate line GLn and the second data line DLn+1.  

Regard to claim 2, Park discloses the display device, wherein in each of the first sub-pixel, the second sub- pixel and the third sub-pixel, a thin film transistor, a liquid crystal capacitor and a storage capacitor are formed, or a switching thin film transistor, a driving thin film transistor, a storage capacitor and a light emitting diode are formed.  

Allowable Subject Matter
1.	Claims 11-20 are allowed.  The following is an examiner’s statement of reasons for allowance: 
Claim 11 is allowed since there is no prior teaches a driving method of a display device, which includes a first horizontal pixel row including first, second, and third sub-pixels sequentially disposed in a first direction and a second horizontal pixel row including fourth, fifth, and sixth sub-pixels sequentially disposed in the first direction, the method comprising: 
applying data voltages to the first and third sub-pixels for a first section; 
applying data voltages to the second and fifth sub-pixels for a second section; and 
applying data voltages to the fourth and sixth sub-pixels for a third section.  

Claims 12-13 are allowed since they depend on the allowed claim 11.

Claim 14 is allowed since there is no prior teaches a driving method of a display device, which includes a first horizontal pixel row including first, second, third, fourth, fifth, and sixth sub-pixels sequentially arranged in a first direction and a second horizontal pixel row including seventh, eighth, ninth, tenth, eleventh, and twelfth sub-pixels sequentially arranged in the first direction, the method comprising: 
a first step of applying data voltages to the first and third sub-pixels for a first section; 
a second step of applying data voltages to the second and eighth sub-pixels for a second section; and 
a third step of applying data voltages to the seventh and ninth sub-pixels for a third section.  

Claims 15-20 are allowed since they depend on the allowed claim 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 3-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Claim 3 is allowed since there is no prior teaches the display device of claim 1, further comprising: a third gate line GL(n+2) extending in the first direction; and a second horizontal pixel row including fourth, fifth, and sixth sub-pixels sequentially disposed in the first direction, wherein (Fig. 6)
the fourth sub-pixel SP21 is connected to the third gate line GL(m +2) and the first data line DL(n), 
the fifth sub-pixel SP22 is connected to the second gate line GL(m+1) and the second data line DL(n+1), and 
the sixth sub-pixel SP23 is connected to the third gate line GL(m +2) and the second data line DL(n+1).  

Claims 4-5, 10 are allowed since they depend on the allowed claim 3.

Claim 6 is allowed since there is no prior teaches the display device of claim 1, further comprising 
third and fourth data lines DL(n+2)/ DL(n+3) extending in the second direction, wherein 
the first horizontal pixel row further includes fourth, fifth, and sixth sub-pixels sequentially disposed in the first direction, and 
wherein (Fig. 8)
the fourth sub-pixel SP14 is connected to the first gate line GL(m) and the third data line DL(n+2), 
the fifth sub-pixel SP15 is connected to the second gate line GL(m+1) and the fourth data line DL(n+3), and 
the sixth sub-pixel SP16 is connected to the first gate line GL(m) and the fourth data line DL(n+3).  

Claims 7 allowed since they depend on the allowed claim 6.

Claim 8 is allowed since there is no prior teaches the display device of claim 1, comprising third and fourth data lines extending in the second direction, wherein the first horizontal pixel row further includes fourth, fifth, and sixth sub-pixels sequentially disposed in the first direction, 
Wherein (Fig. 10) 
the fourth sub-pixel SP14 is connected to the second gate line GL(m+1) and the third data line DL(n+2), 
the fifth sub-pixel SP15 is connected to the first gate line GL(m) and the fourth data line DL(n+3), and 
the sixth sub-pixel SP16 is connected to the second gate line GL(m+1) and the fourth data line DL(n+3).  

Claims 9 allowed since they depend on the allowed claim 8.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Han et al. (US 20100073617) discloses the array substrate at least comprising gate lines GL for providing driving signals and data lines DL for providing voltage signals with continuously inverted polarities. In particularly, the array substrate can comprise a first gate line GL1, a second gate line GL2, a third gate line GL3, and a fourth gate line GL4 that are horizontally aligned, and a first data line DL1 and a second data line DL2 that are vertically aligned; a first pixel 1, a second pixel 2, a third pixel 3 and a fourth pixel 4 sequentially disposed between the first gate line GL1 and the second gate line GL2; and a fifth pixel 5, a sixth pixel 6, a seventh pixel 7 and an eighth pixel 8 sequentially disposed between the third gate line GL3 and the fourth gate line GL4.

Su et al. (US 8502948) disclose an active device array substrate 200 including a substrate 202, a plurality of first scan lines SL.sub.1(2i+1), SL.sub.1(2i+3), SL.sub.1(2i+5), and SL.sub.1(2i+7), a plurality of second scan lines SL.sub.2(2i+2), SL.sub.2(2i+4), SL.sub.2(2i+6), and SL.sub.2(2i+8), a plurality of data lines DL0, DL(2j+1), DL(2j+2), DL(2j+3), and DL(2j+4), and a plurality of pixels 210a.about.210d. Here, i and j are zero or positive integers. The first scan lines SL.sub.1(2i+1), SL.sub.1(2i+3), SL.sub.1(2i+5), and SL.sub.1(2i+7) and the second scan lines SL.sub.2(2i+2), SL.sub.2(2i+4), SL.sub.2(2i+6), and SL.sub.2(2i+8) are arranged alternately along a first direction D1 on the substrate 202. The data lines DL0, DL(2j+1), DL(2j+2), DL(2j+3), and DL(2j+4) are arranged in parallel along a second direction D2 on the substrate 202 and intersect with the first scan lines SL.sub.1(2i+1), SL.sub.1(2i+3), SL.sub.1(2i+5), and SL.sub.1(2i+7) and the second scan lines SL.sub.2(2i+2), SL.sub.2(2i+4), SL.sub.2(2i+6), and SL.sub.2(2i+8).

Lee (US 20150179121) discloses a LCD device having the DRD pixel structure including a plurality of first and second gate lines GL1 and GL2, which are alternately formed as straight lines in one direction, and a plurality of data lines DL which perpendicularly cross the plurality of first and second gate lines GL1 and GL2 to define a plurality of pixel areas. A pixel electrode formed in the first pixel area P1 is coupled to an adjacent first TFT Tr1 with the common electrode line CL between the pixel electrode formed in the first area and the adjacent first TFT TR1, and a pixel electrode formed in the second pixel area P2 is coupled to the second TFT Tr2, which is formed on the same axis as that of the pixel electrode, with the common electrode line CL between the second TFT Tr2 and the common electrode line CL.
Sang et al. (EP 2960895) disclose display device according to the embodiment of the invention writes data of a first color on a subpixel of the first color and then writes data on subpixels of second to fourth colors during two horizontal periods 2H, in which the data voltages of the four colors having the same polarity are successively output. A connection relationship between the RGBW subpixels, which share one data line S1 with one another and are sequentially charged to the data voltages of the same polarity, is as follows. The W subpixel is disposed on a (K+1)-th row line L1 of the display panel 100, where K is zero and a positive integer. The R subpixel is disposed on a (K+3)-th row line L3 of the display panel 100; the B subpixel is disposed on a (K+2)-th row line L2 of the display panel 100; and the G subpixel is disposed on a (K+4)-th row line L4 of the display panel 100.

Xiao et al. (CN 110456585) disclose a double-grid array substrate and a display device. double grid array substrate comprises a plurality of gate lines and a plurality of data lines, a plurality of a plurality of display units arranged in an array of gate lines and a plurality of data lines vertically crossed is defined, the display unit comprises two sub-pixels of the same colour, each of data lines are alternately connected to the sub-pixel with the color of which two sides are the same. For the data line S2 when the first gate line L1 is opened, data line S2 to the right side of the second sub pixel 32 output voltage, due to the second sub-pixel 32 is a green sub-pixel, it outputs 0V data line S2. when opening the second gate line L2, the data line S2 needs to be to the right side of the first sub-pixel 31 output voltage, due to the first sub-pixel 31 is a green sub-pixel, it outputs 0V data line S2. when opening the third gate line L3, the data line S2 needs to left side of the first sub-pixel 31 output voltage, due to the first sub-pixel 31 is a green sub-pixel, so the data line S2 output 0V; when opening the fourth gate line L4, data line S2 to the left side of the second sub-pixel 32 output voltage, due to the second sub-pixel 32 is a green sub-pixel, so the data line S2 output 0V. Thus, since connected to the data line S2 are green sub-pixel, the data line S2 continuously outputs a constant 0V.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296. The examiner can normally be reached 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871